2 AO 121 (6/90)
             Case     3:19-cv-00809-M Document 21 Filed 11/15/19                                       Page 1 of 1 PageID 104
TO:

                 Register of Copyrights                                                            REPORT ON THE
                 Copyright Office                                                          FILING OR DETERMINATION OF AN
                 Library of Congress                                                              ACTION OR APPEAL
                 Washington, D.C. 20559                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                    COURT NAME AND LOCATION
        G
        ✔ ACTION          G APPEAL                                   United States District Court Northern District of Texas Dallas Division
DOCKET NO.                     DATE FILED
3:19-cv-809-L                  4/1/2019
PLAINTIFF                                                                        DEFENDANT

Malibu Media LLC                                                                 John Doe
                                                                                 infringer using IP address 47.187.16.231


       COPYRIGHT
                                                           TITLE OF WORK                                                AUTHOR O WORK
    REGISTRATION NO.

1                              (see attached)

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                        G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                           TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                    .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                               WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order       G Judgment                                     G Yes         xx No                                     11/14/2019

CLERK                                                       (BY) DEPUTY CLERK                                              DATE
Karen Mitchell                                              s/ M. Arrington                                                11/15/2019

                 1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                    mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                 4) In the event of an appeal, forward copy to Appellate Court                 5) Case File Copy
